
	

114 HR 3704 IH: To clarify that nonprofit organizations such as Habitat for Humanity can accept donated mortgage appraisals, and for other purposes.
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3704
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2015
			Mr. Meadows (for himself and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To clarify that nonprofit organizations such as Habitat for Humanity can accept donated mortgage
			 appraisals, and for other purposes.
	
	
 1.Exemption from Truth in Lending ActSection 129E(i) of the Truth in Lending Act (15 U.S.C. 1639e(i)) is amended by adding at the end the following:
			
 (4)Rule of construction related to appraisal donationsFor purposes of paragraph (1), if a fee appraiser voluntarily donates appraisal services to an organization eligible to receive tax-deductible charitable contributions, such voluntary donation shall be deemed customary and reasonable..
		
